Exhibit 10.2(k)

 

[Form of Mid-term Incentive Plan Award Agreement for reporting persons]

 

NetBank, Inc. Mid-Term Incentive Plan Award Agreement

 

NetBank, Inc. grants to the individual named below an Award under the
NetBank, Inc. Mid-Term Incentive Plan.

 

The terms and conditions of the Award are set forth in this Agreement and the
NetBank, Inc. Mid-Term Incentive Plan (the “Plan”).  All of the provisions of
the Plan are incorporated in this Agreement and have the same effect as if they
were set forth in full in this Agreement.  Capitalized terms used in this
Agreement have the same meaning as in the Plan.  In the event of a discrepancy
between this Agreement and the Plan, the terms of the Plan shall prevail.

 

Name of Grantee:

 

Grantee’s Social Security Number:

 

Performance Period:  Beginning on:                                  and ending
on:                                    

 

Target Performance and associated payouts:

 

 

 

Award Payout

 

 

 

Performance

 

At threshold

 

At Target

 

At Maximum

 

Performance Targets

 

measure

 

performance

 

Performance

 

 Performance

 

Threshold

 

Target

 

Maximum

 

NetBank EPS

 

$

 

$

 

$

 

$

 

$

 

$

 

Financial intermediary EPS

 

$

 

$

 

$

 

$

 

$

 

$

 

Retail banking EPS

 

$

 

$

 

$

 

$

 

$

 

$

 

Processing EPS

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

$

 

 

Total Target Incentive awarded: $

 

Description

 

You have been awarded a Target Incentive, which is divided among several
performance objectives, which will be paid to you in shares of NetBank common
stock to the extent that NetBank’s performance, relative to those performance
measures, warrants it, according to the schedule set forth in the Plan, as
supplemented by the schedule above. If actual performance is below threshold,
you will receive no value from this Award attributable to the applicable
performance measure(s). Likewise, if performance exceeds Target

 

--------------------------------------------------------------------------------


 

 

 

Performance for all performance measures, you may receive up to 150% of the
Target Incentive, subject to the Vesting requirements described below.

 

--------------------------------------------------------------------------------


 

Vesting

 

Fifty percent (50%) of any Shares awarded based on actual performance over the
Performance Period will vest as of the last day of the Performance Period, the
remaining unvested Shares will vest in accordance with the schedule described
below.

 

 

Service Date from end of
Performance Period

 

Vested Percentage

 

 

 

12 months

 

50% of remaining unvested Shares

 

 

 

24 months

 

100% of remaining unvested Shares

 

 

 

 

 

 

 

 

 

 

 

 

If you experience any one of the events described under the heading “Early
Settlement Event” below prior to the applicable Service Date, the remaining
unvested Shares will vest on the date of that event.  Otherwise, if you cease to
be an Employee of NetBank for any other reason after the end of the Performance
Period but prior to the completion of the applicable Service Date above, any
remaining unvested Shares will be forfeited.

 

 

 

Early Settlement Event

 

Your Award will become payable prior to the end of the Performance Period if any
one of the following events occurs prior to its end:

 

 

 

 

 

•                  Your service as an Employee ends because of your death, Total
Disability or your Retirement;

 

•                  Your service as an Employee is terminated by NetBank without
Cause and you agree to release any and all employment-related claims.

 

In addition, your Award will become payable if one of the following occurs
during the Change In Control Window Period:

 

•                  Your service as an Employee with NetBank is terminated by
NetBank for any reason except for Cause; or

 

•                  You terminate your service as an Employee with NetBank within
30 days of a Constructive Termination.

 

Though your Award will become payable in the circumstances described above, the
payment will be on a pro rata basis and will be made if and only to the extent
of actual performance to the event date relative to Target Performance in
accordance with the schedule set forth in the Plan, as supplemented by the
schedule above.  The pro rata payment to be made, if any, will be equal to
(1) the payment determined by the schedules, multiplied by (2) a fraction, the
numerator of which is the number of days from the Date of Award to the date of
the applicable event and the denominator of which is the total numbers of days
in the Performance Period.

 

Any and all Shares paid because of the early settlement of the Award will be
fully Vested and the Award shall be deemed fully settled as a result of the
early settlement event. 

 

--------------------------------------------------------------------------------


 

Taxes

 

Unless you make arrangements to pay applicable withholding taxes in cash, all
payments under the Plan, and Shares becoming Vested after payment, will be
reduced by any amounts NetBank, Inc. determines appropriate for applicable tax
withholding.

 

 

 

No Transfers

 

Prior to Vesting, you may not transfer, sell or assign your Shares to anyone
and, if you attempt to do so, your Shares will immediately become invalid. 
However, you may provide for your Shares to be transferred to your beneficiary
in the event of your death by way of the beneficiary designation form attached
to this Agreement.

 

 

 

Notices

 

Any written notices required under the Plan or this Agreement shall be directed
to the Grantee at his or her address indicated by NetBank, Inc. records.  Any
written notices that you direct to NetBank, Inc. should be sent to
NetBank, Inc.’s principal executive office.

 

 

 

Administration

 

The Compensation Committee of the Board of Directors of NetBank, Inc.
administers the Plan and has the same powers with respect to this Agreement as
it has under the Plan.

 

 

 

No
Employment
Rights

 

Neither your participation in the Plan nor anything in this Agreement gives you
the right to employment with NetBank, Inc. or any subsidiary of NetBank, Inc. in
any capacity.  NetBank, Inc. reserves the right to terminate your service at any
time and for any reason or for no reason.

 

 

 

Shareholder Approval

 

This Award is subject to and conditioned upon shareholder approval.  If
shareholder approval is not obtained at the next regularly scheduled meeting of
the shareholders of NetBank, Inc., then this Award and any and all rights
hereunder in favor of the Grantee shall become null and void. 

 

 

 

Applicable
Law

 

This Agreement will be interpreted and enforced under the laws of the state of
Georgia.

 

 

 

The Plan and
Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. If there is
any inconsistency between this Agreement and the Plan, the terms of the Plan
will govern.

 

This Agreement and the Plan constitute the entire understanding between you and
NetBank, Inc. regarding this Award, the Plan and your participation in the
Plan.  Any prior agreements, commitments or negotiations concerning this Award
are superseded.  This Agreement may be amended only by another written
agreement, signed by both parties.

 

--------------------------------------------------------------------------------


 

By signing this Agreement, you agree to all of the terms and conditions of the
Agreement and in the Plan.

 

Grantee’s signature:

 

 

Date:

 

 

 

Signature of NetBank, Inc. Representative:

 

 

 

Title of NetBank, Inc. Representative:

 

 

 

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION FORM

 

I hereby designate the beneficiary named below to receive all benefits to be
paid to me under the NetBank, Inc. Mid-Term Incentive Plan (the “Plan”) in the
event of my death, reserving the full right to revoke or cancel this
designation, or any modification thereof, at any time by a further written
beneficiary designation:

 

 

 

 

 

 

 

 

 

Name of Individual Benficiary

 

Relationship to Me

 

Birth Date

 

 

 

 

(if minor)

 

Beneficiary address

 

 

 

 

 

 

 

 

 

or

 

 

 

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

 

 

Trustee and address

 

 

Required Signature

 

 

 

 

 

 

Grantee/Participant’s Printed Name

 

 

 

 

 

 

 

Grantee/Participant’s Signature

Date

 

 

 

 

 

 

 

Spouse’s Signature

Date

 

NOTE:  This form must be signed by the spouse of a married Grantee/Participant
if the beneficiary designated is not the spouse.

 

--------------------------------------------------------------------------------

 